              Case 1:18-cr-00169-JL Document 59 Filed 08/02/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                               )
                                                       )
                 v.                                    )
                                                       ) Case No. 18-CR-169-JL
AIDEN DAVIDSON,                                        )
                                                       )
                 Defendant.                            )

                          GOVERNMENT’S OBJECTION TO
                      DEFENDANT’S MOTION FOR CONTINUANCE

         The United States of America, by Scott W. Murray, United States Attorney,

and Assistant U.S. Attorneys John S. Davis and Cam T. Le, objects to defendant

Aiden Davidson’s Motion for Continuance (Dkt. 58), as follows:

         1.       The defendant was arrested on a complaint in this case in early

September 2018, was subsequently released, and has been on pretrial release ever

since.    He was initially indicted on October 17, 2018.   Trial was initially set for

December 11, 2018. The government filed an assented-to motion to continue, and

on November 29, 2018, this Court continued the trial to March 26, 2019.

         2.      On January 9, 2019, the grand jury returned a superseding indictment

containing additional charges.      On February 19, 2019, defense attorney J.W.

Carney, Jr., moved to appear pro hac vice as new counsel, and on February 26,

2019, he filed his appearance.     On the same date the defendant moved to continue

the trial to July 15, 2019, and the government assented to the motion.      On

February 28, 2019, this Court granted the motion to continue, and scheduled the


                                             1
           Case 1:18-cr-00169-JL Document 59 Filed 08/02/19 Page 2 of 3



trial for July 15, 2019.

      3.      On June 17, 2019, the defendant filed a motion to suppress.       On June

20, 2019, this Court held a telephone status conference, and subsequently granted

the defendant’s assented-to motion to continue the trial to September 2019.       With

the agreement of both parties, the Court set the trial to begin September 4, 2019.

      4.      On July 25, 2019, this Court held a hearing on the motion to suppress,

and denied the motion at the conclusion of the hearing.

      5.      On August 2, 2019, the defendant filed the instant motion for a

continuance, his third such motion.

      6.      The government objects to the motion for continuance.     Although the

discovery in this case is indeed voluminous, the core of the case was identified in a

lengthy and detailed complaint affidavit filed nearly one year ago, and is contained

in financial records, export filings, and the defendant’s own email correspondence

which were provided months ago in discovery.      The government also conducted a

detailed reverse proffer session for defense counsel on June 6, 2019, and reviewed

critical documents.   Having been in the case since February 2019, there is no good

reason why the defense attorneys cannot be prepared to try the case in September.

      7.      As a result of the re-scheduling of the trial from July 2019 to

September 2019, the government has already re-subpoenaed most of its witnesses,

the majority of whom are required to travel from out of state.    A fourth continuance

of the case would result in undue inconvenience to those witnesses.


                                           2
               Case 1:18-cr-00169-JL Document 59 Filed 08/02/19 Page 3 of 3



         8.       Although the defendant seeks a continuance at least until November

2019, undersigned counsel and this Court will be engaged in the trial of United

States v. Imran Alrai beginning November 5, and projected to last more than two

weeks.        November 2019 is therefore largely unavailable, as is December, when

defense counsel is likewise not available. The trial would then not begin until 2020

– in a case in which many of the critical events occurred in 2014 and 2015.

         9.       “It has long been said that it is the certain and prompt imposition of a

criminal sanction rather than its severity that has a significant deterrent effect

upon potential criminal conduct.”         Fed. R. Crim. P. 50, 1972 Advisory Committee

Notes.        Here, further delays are not in the interest of justice.

                                        CONCLUSION

         10.      For the reasons stated, this Court should deny Defendant’s motion for

continuance.

Dated:        August 2, 2019                         Respectfully submitted,

                                                     SCOTT W. MURRAY
                                                     United States Attorney

                                                     /s/John S. Davis
                                              By:    John S. Davis
                                                     Cam T. Le
                                                     Assistant U.S. Attorneys
                                                     53 Pleasant Street, 4th Floor
                                                     Concord, New Hampshire 03301
                                                     (603) 225-1552




                                                 3
